UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6253


REGINALD A. CROFT,

                      Petitioner – Appellant,

          v.

ANTHONY J. PADULA,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:11-cv-01813-JMC)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald A. Croft,    Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney    General, Donald  John  Zelenka, Senior
Assistant Attorney    General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald A. Croft seeks to appeal the district court’s

orders adopting the magistrate judge’s recommendation to dismiss

his 28 U.S.C. § 2254 (2006) petition and denying his motion to

alter or amend the judgment.   We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on December 13, 2012.    The notice of appeal was filed on January

28, 2013. *     Because Croft failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                  2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3